Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-07151 THE CLOROX COMPANY (Exact name of registrant as specified in its charter) Delaware 31-0595760 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1221 Broadway Oakland, California 94612-1888 (Address of principal executive offices) (Zip code) (510) 271-7000 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of September 30, 2011, there were 131,904,793 shares outstanding of the registrant's common stock ($1.00 - par value). Table of Contents The Clorox Company Page No. PART I. Financial Information 3 Item 1. Financial Statements 3 Condensed Consolidated Statements of Earnings for the Three Months Ended September 30, 2011 and 2010 3 Condensed Consolidated Balance Sheets at September 30, 2011 and June 30, 2011 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II. Other Information 23 Item 1.A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6. Exhibits 24 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements The Clorox Company Condensed Consolidated Statements of Earnings (Unaudited) (Dollars in millions, except per share amounts) Three Months Ended 9/30/2011 9/30/2010 Net sales $ $ Cost of products sold Gross profit Selling and administrative expenses Advertising costs Research and development costs 28 29 Interest expense 29 32 Other income, net (6
